Citation Nr: 1437646	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  06-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for cervical disc disease (cervical spine disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease with arthritis prior to March 20, 2013.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar disc disease with arthritis (lumbar spine disability) on or after March 20, 2013.

4.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease with chest pain (GERD).

5.  Entitlement to an initial evaluation in excess of 30 percent for asthma.

6.  Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2002 with prior service in the Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied service connection for an acquired psychiatric disorder.  The RO also granted service connection for, in relevant part, cervical disc disease (20 percent evaluation); lumbar disc disease with arthritis (10 percent evaluation); GERD (10 percent evaluation); asthma (10 percent evaluation); sinusitis and allergic rhinitis (evaluated as noncomepnsable); and, bilateral hearing loss (noncompensable).  The assigned evaluations were effective from the day after the Veteran's separation from service.

The Board remanded the case for further development in January 2010.  In a February 2012 rating decision, the agency of original jurisdiction (AOJ) increased the evaluation for asthma to 30 percent, effective from the date of service connection.  In that decision, the AOJ also determined that the jointly evaluated sinusitis and allergic rhinitis disabilities would be separately evaluated.

In a December 2012 decision, the Board denied the increased evaluation claims for asthma, sinusitis, allergic rhinitis, and bilateral hearing loss.  The Board also remanded the increased evaluation claims for the cervical spine, lumbar spine, and GERD, as well as the service connection claim for an acquired psychiatric disorder, for further development.  These matters have since been returned to the Board for appellate review.

In an April 2013 rating decision, the AOJ increased the lumbar spine disability evaluation to 20 percent, effective from March 20, 2013.  While the Veteran has been granted rating increases for certain disabilities during the pendency of this appeal, these evaluations do not represent the highest possible benefit.  Thus, the issues remain in appellate status as recharacterized above.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The AOJ also granted separate evaluations for the bilateral upper and lower extremities associated with the cervical and lumbar spine disabilities in the April 2013 decision; the Veteran has not challenged any aspect of that portion of the decision to date.  Thus, the Board finds that those issues are not in appellate status, and no further consideration is necessary.

In addition, the Veteran appealed the claims denied by the Board in December 2012 to the United States Court of Appeals for Veterans Claims (Court).  In November 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the issue of entitlement to an increased evaluation for asthma to the Board; the Court dismissed the other appealed claims consistent with the parties' terms in the Joint Motion.  Thus, the claims remaining on appeal are as stated above.

A review of the Virtual VA and Veterans Benefits Management System electronic claims files reveals additional documents pertinent to the present appeal, including VA treatment records considered by the AOJ and a June 2014 written appellate brief (Virtual VA).


FINDINGS OF FACT

1.  The Veteran's cervical disc disease is not productive of forward flexion of the cervical spine 15 degrees or less; favorable ankylosis of the entire cervical spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2.  Prior to March 20, 2013, the Veteran's lumbar disc disease with arthritis was not productive of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or, incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

3.  Since March 20, 2013, the Veteran's lumbar disc disease with arthritis has not been productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

4.  The Veteran's gastroesophageal reflux disease with chest pain is not productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

5.  Prior to February 11, 2003, and since February 27, 2004, the Veteran's asthma is not productive of Forced Expiratory Volume in one second (FEV-1) of 40- to 55-percent predicted; FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

6.  From February 11, 2003, to February 26, 2004, the Veteran's asthma was equivalent to intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, but not FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

7.  An acquired psychiatric disorder, diagnosed as major depression, recurrent, severe, possibly with psychosis and generalized anxiety disorder, is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for cervical disc disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for an initial evaluation in excess of 10 percent for lumbar disc disease with arthritis prior to March 20, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for an initial evaluation in excess of 20 percent for lumbar disc disease with arthritis on or after March 20, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5243 (2013).

4.  The criteria for an initial evaluation in excess of 10 percent for gastroesophageal reflux disease with chest pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Codes 7399-7346 (2013).

5.  The criteria for an initial evaluation in excess of 30 percent for asthma prior to February 11, 2003, and on or after February 27, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (as in effect from October 7, 1996).
6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 60 percent initial evaluation, but no higher, for asthma have been met from February 11, 2003, to February 26, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.97, Diagnostic Code 6602 (as in effect from October 7, 1996).

7.  An acquired psychiatric disorder, diagnosed as major depression, was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the decision below, the Board has granted the appeal as to the issue of service connection for an acquired psychiatric disorder in full.  Thus, regardless of whether the notice and assistance requirements have been met as to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In regard to the remaining increased evaluation claims, the Veteran in this case is challenging the initial evaluations assigned following the grant of service connection for the cervical spine, lumbar spine, GERD, and asthma disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for these disabilities.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The record also includes written statements provided by the Veteran and his representative.  The AOJ sent March 2010 and January 2013 letters to the Veteran in response to the Board's remands asking that he identify any health care providers for his claimed disorders and submit a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) for any private records, along with blank authorization forms.  The Veteran did not respond to these letters or submit a completed VA Form 21-4142.  Thus, an attempt cannot be made to obtain them.  It is noted that the Veteran requested more time (approximately 60 to 90 days) to gather information for his claims in a June 2010 written submission.  He did not submit additional evidence prior to readjudication of the claim almost two years later.  He later submitted an April 2013 30-day supplemental statement of the case (SSOC) waiver to the claims returned to the Board from AOJ remand.  In addition, while the Veteran's representative acknowledged return of the asthma issue to the Board from the Court in a June 2014 written brief, neither the Veteran nor his representative submitted additional argument or evidence in support of that claim when provided an opportunity to do so.  See March 2014 90-day letter to Veteran.

The Veteran was afforded multiple VA examinations in connection with his increased evaluation claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disabilities in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and supplemental SOCs, which informed them of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are generally warranted, with certain staged ratings based on the evidence, as discussed below.
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Cervical Spine and Lumbar Spine

The Veteran contends that he is entitled to higher evaluations for his service-connected cervical and lumbar spine disabilities.  He is currently assigned a 20 percent evaluation for cervical disc disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He is also assigned a 10 percent evaluation for lumbar disc disease with arthritis prior to March 20, 2013, and a 20 percent evaluation thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Parenthetically, the Board notes that the rating criteria for evaluating spine disabilities were amended in September 2002 and September 2003.  In this case, the Veteran's original claim was received by the RO in November 2003 and was adjudicated under the current criteria.  Thus, no further consideration of the criteria under the old regulations is necessary in this case.

Diagnostic Code 5243 indicates that intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Note (6).

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted when there is unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the cervical spine is 45 degrees of forward flexion, 45 degrees of extension, 45 degrees of left and right lateral flexion, and 80 degrees of left and right lateral rotation.  Normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.   See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2). 

Historically, the Physical Evaluation Board (PEB) determined that the Veteran was medically unfit for service.  In the May 2002 PEB report, the Veteran's lumbar spine disorder was described as chronic low back pain secondary to degenerative disc disease without radiculopathy or spam, full active range of motion with pain on motion.  The cervical spine disorder was described as chronic neck pain status post anterior discectomy and fusion C5-C6, C6-C7, with residual pain on motion without spasm or radiculopathy.

A review of the post-service treatment records shows that the Veteran complained of chronic neck and low back problems, including pain.  See, e.g., October and November 2005 Fort (Ft.) Riley treatment records; August 2008 VA treatment record (showing diagnoses of degenerative joint disease of the cervical and lumbar spine); January 2011 VA treatment record (reporting constant pain).  A March 2003 private treatment record (Dr. B.S., initials used to protect privacy) shows that the Veteran complained of neck and low back pain.  On examination, his neck range of motion was decreased in flexion, extension and side-bending, with normal rotation; actual range of motion measurements were not provided.

The Veteran was afforded a VA examination in January 2004, during which he complained of symptoms including chronic cervical and lumbar discomfort, described as a constant burning sensation with sharp pains on movement, as well as stiffness and generalized weakness.  He did not use an assistive device, but he occasionally wore a neck collar while sleeping.  He reported that, after walking one-half mile, his back discomfort was at a maximum, at which point he had to stop, and he indicated that he had fallen on two occasions in the past year.  He denied bladder and bowel incontinence and erectile dysfunction.  He also denied periods of incapacitation and time lost from work in the past twelve months.

On examination, range of motion testing for the cervical spine revealed forward flexion to 20 degrees and extension to 10 degrees, both with pain throughout motion, as well as left lateral flexion to 35 degrees, right lateral flexion to 20 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 35 degrees, all with a pulling sensation.  Range of motion testing for the lumbar spine revealed forward flexion to 90 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 40 degrees, all without pain on motion.  His posture and gait appeared normal, and there were no posture abnormalities, fixed deformities, or scoliosis; he appeared to be guarding in his head movements with stiffness.  The muscles of the neck and back appeared symmetrical without atrophy or spasm; he did have tenderness over the cervical and lumbar spinous process.  The diagnoses were degenerative osteoarthritis and disc disease of the C5, C6, and C7 status post anterior fusion (also described in the corresponding VA general medical examination as status post anterior discectomy and fusion of C5 through C7) and degenerative osteoarthritis and disc disease of the lumbar spine.

On the corresponding VA scars examination, it was noted that the Veteran had a scar on the right side of the anterior neck from the in-service cervical spine surgery.  The well-healed, linear surgical scar (measuring 4.2 centimeters by 2 millimeters) was hypopigmented, superficial, smooth, flat, and stable.  The scar was not disfiguring, adherent, tender, or sensitive to touch, and had no inflammation, edema, keloid formation, or area of induration or inflexibility or the skin.

In the November 2004 notice of disagreement (NOD), the Veteran reported ongoing symptoms, including constant pains, cramps, discomfort, and limited movement in his cervical spine.  He indicated that he could not drive for more than a half hour before he needed rest, and he could not sit for long periods of time in a chair without head support due to pain.  He also used a neck collar at bedtime without much pain relief.  He reported "occasional problems" in his lumbar spine, such as sharp pains and stiffness that resulted in feelings of weakness.  See also February 2006 written statement with substantive appeal (reporting similar symptomatology.) 

A November 2005 Ft. Riley treatment note shows that the Veteran had paraspinal muscle spasm in the lumbar area, with good range of motion.  During a physical therapy session that same month, the Veteran continued to report constant pain.  On examination of the low back, there was mild scoliosis, but no lateral shift, and spasm; posture was within normal limits.  It appears that range of motion in extension was noted to be slightly reduced, but actual range of motion measurements were not provided.

In response to the Board's January 2010 remand, the Veteran was afforded a VA examination in June 2010, during which he complained of symptoms substantially similar to those on the prior VA examination, including constant pain, sharp in nature, stiffness, and weakness; he also reported constant fatigue and decreased motion, both in his neck.  He reported no specific flare-ups and did not use an assistive device or brace.  He denied periods of incapacitation and any time lost from work in the past twelve months.  He also denied spasms and bowel complaints.  He reported that he could walk and stand for about 20 to 30 minutes and denied a history of falls.  He indicated that prolonged sitting aggravated his back, and he had to stop and rest about every hour when driving.  The examiner indicated that the Veteran's reported urinary frequency and dysuria, as well as recent erectile dysfunction, were not likely related to his spine disabilities.
On examination, range of motion testing for the cervical spine revealed forward flexion to 25 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 60 degrees.  There was objective evidence of painful motion, with pain throughout forward flexion and extension.  On repetitive use, there was improvement in the ranges of motion and no additional loss of spinal function, with the exception of a mild lack of endurance due to pain.  Range of motion testing for the lumbar spine revealed forward flexion to 75 degrees, extension to 10 degrees, left and right lateral flexion to 25 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of painful motion, additional lumbar pain starting at 30 degrees on flexion, and at the end of the other ranges of motion.  On repetitive use, there was improvement in the ranges of motion and no additional loss of spinal function, with the exception of a mild lack of endurance due to pain.  The spine was straight without scoliosis, and his posture and gait were normal.  There was no fixed deformity (ankylosis).  In the lumbar spine, there was muscle spasm and localized tenderness with preserved spinal contour and normal gait, and it was noted that there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength was full without signs of atrophy, and sensory, motor, and reflex examinations yielded normal results.  The examiner reviewed the results of x-rays.  The diagnoses remained degenerative osteoarthritis and disc disease of the cervical spine (post-surgical) and degenerative osteoarthritis of the lumbar spine.

VA treatment records from January 2011 show that the Veteran was last seen in VA primary care in 2008.  He indicated that he wanted a lumbar spine MRI for his outside treatment provider, but he did not want provider did not want VA treatment at that time.  On examination, lumbar spine flexion was to 90 degrees with no spasm on palpation and a normal gait.  The assessment was lumbar and cervical degenerative joint disease, with increasing lumbar spine pain and intermittent cervical spine pain.  A March 2011 lumbar spine MRI revealed early disc desiccation with minimal broad-based central annular bulging with little indentation upon the thecal sac and without evidence of central or foraminal stenosis at the L3-L4 level, as well as minor degenerative changes of the facet joints at the L5-S1 without stenosis.
In response to the Board's December 2012 remand, the Veteran was afforded a VA examination in March 2013, during which he complained of increased lumbar spine pain, which did not prohibit normal daily functional activities, but prevented him from doing everything he wanted to do.  He reported flare-ups (3 to 4 times in the last year) lasting a couple of minutes in which he could not move due to pain.  He also reported urinary urgency and hesitancy, indicating that he thought it was due to benign prostatic hyperplasia (BPH).  He denied incoordination and loss of bladder or bowel control, as well as any incapacitating episodes.  In regard to his cervical spine, he indicated that since the last VA examination, his neck was worse than his back.  He complained of problems such as not being able to sit for a long time due to neck pain.  He reported flare-ups almost every day until he could get something to relax it, but was currently not receiving treatment for the pain.

On examination, range of motion testing for the cervical spine revealed forward flexion to 30 degrees with no painful motion, extension to 30 degrees (pain starting at 20 degrees), left and right lateral flexion to 20 degrees with no painful motion, left lateral rotation to 40 degrees (pain starting at 35 degrees), and right lateral rotation to 35 degrees (pain starting at 30 degrees).  On repetitive use, there was no additional limitation of motion or other functional loss besides pain on movement.  There was no localized tenderness, pain to palpation, guarding, or muscle spasm.  Muscle strength was full without signs of atrophy, and sensory and reflex examinations yielded normal results.  The examiner indicated that the Veteran did not have any other neurologic abnormalities or findings related to the cervical spine disability, other than radiculopathy.  The examiner also noted that the Veteran had 
intervertebral disc syndrome without incapacitating episodes, and he did not use any assistive device as a normal mode of locomotion.  The examiner noted the right anterior neck, linear and white surgical scar (measuring 4 centimeters by .1 centimeter), and another anterior neck, linear and white scar related to the in-service surgery (measuring 6 centimeters by .1 centimeter), both hypopigmented less than 6 square inches.  The scars were not painful or unstable; there was no depression, tissue loss, adherence, tenderness, instability, abnormal texture, area of induration or inflexibility, gross distortion or asymmetry of facial feature, or limitation of function due to the scars.

On examination, range of motion testing for the lumbar spine revealed forward flexion to 90 degrees or greater (pain starting at 70 degrees), extension to 20 (pain starting at 15 degrees), left lateral flexion to 25 degrees (pain starting at 20 degrees), right lateral flexion to 20 degrees (pain starting at 10), left lateral rotation to 30 or greater (pain starting at 20), and right lateral rotation to 20 (pain starting at 10).  On repetitive use, there was no additional limitation of motion or other functional loss besides pain on movement.  There was no localized tenderness or pain to palpation; however, there was guarding or muscle spasm severe enough to result in an abnormal spinal contour.  Muscle strength was full without signs of atrophy, and sensory and reflex examinations yielded normal results.  The examiner indicated the Veteran did not have any other neurologic abnormalities or findings related to the lumbar spine disability, other than radiculopathy.  In this regard, the examiner determined that the urinary hesitancy and urgency complained of by the Veteran was more likely due to BPH, based on medical literature, examination findings, and complaint history.  The examiner noted that the Veteran had intervertebral disc syndrome without incapacitating episodes, and he did not use any assistive device as a normal mode of locomotion.  The examiner also considered and provided the results of a recent MRI of record.  The diagnoses in relevant part were degenerative osteoarthritis and disc disease of the cervical spine status post anterior cervical, C5-7, discectomy and fusion and lumbar degenerative osteoarthritis and degenerative disc disease.


Cervical Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his cervical spine disability.  The Veteran has not been shown to have forward flexion of the cervical spine to 15 degrees or less based on the range of motion results discussed above.

Moreover, the Veteran has not been shown to have favorable ankylosis of the entire cervical spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  The Board acknowledges that the Veteran underwent cervical spine surgery resulting in fusion of certain cervical spine segments (C5-C7).  Nevertheless, based on the aforementioned range of motion findings, the Veteran's entire cervical spine is not totally fixated or immobile.  While the noted ranges of motion were limited by pain at times, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned. 

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above.  In fact, the Veteran routinely denied a history of incapacitating episodes during the VA examinations discussed above.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's cervical spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body such as excursion, strength, speed, coordination, and endurance; it is the presence of this functional loss that is the relevant question in assigning disability evaluations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the effect of the pain in the Veteran's cervical spine is contemplated in the currently assigned 20 percent evaluation, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board does observe that the June 2010 VA examiner indicated that, on repetitive use, there was a mild lack of endurance due to pain; however, there was also an improvement in the range of motion and no additional loss of spinal function.  Considering the results of the June 2010 VA examination in light of the Veteran's overall disability picture as shown in the other evidence (such as the March 2013 VA examination results), the Board finds that any functional impairment due to the noted mild lack of endurance is not the functional equivalent of forward flexion to 15 degrees or less or favorable ankylosis to more nearly approximate the 30 percent criteria.
  
The Board also notes that, to the extent that the record and the Veteran suggest that he had pain throughout all ranges of motion at times (see, e.g., January 2004 VA examination), the Court has clearly indicated that painful motion does not equate to limited motion.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results."  Mitchell, 25 Vet. App. at 41, 43.  In summary, the disability does not more nearly approximate the criteria for the 30 percent evaluation.  

The issue of whether a separate compensable evaluation is warranted for the Veteran's scars associated with the cervical spine surgery is also raised by the record.  As an initial matter, the Board notes that the rating criteria for scars were amended, effective from October 23, 2008.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (September 23, 2008); 38 C.F.R. § 4.118.  These changes went into effect during the pendency of the Veteran's claim.  At the time the Veteran filed his claim, Diagnostic Code 7800 provided that disfigurement of the head, face, or neck with one characteristic of disfigurement warranted a 10 percent evaluation, with higher evaluations for greater levels of disfigurement.  Note (1) to this criteria provided the characteristics of disfigurement.  Similarly, 10 percent evaluations were warranted under Diagnostic Code 7803 for superficial, unstable scars and under Diagnostic Code 7804 for superficial scars painful on examination.  Scars could also be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7800 is substantially the same in the evaluation criteria, except for the addition of Notes (4) and (5) to provide guidance on rating the scars, including allowing for separate evaluations for disabling effects other than disfigurement associated with the scar.  The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrants a 10 percent evaluation.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be considered under an appropriate diagnostic code.

In this case, the January 2004 and March 2013 VA examiners discussed the Veteran's neck scars in detail, as noted above.  However, the VA examination reports and the remainder of the record, including the treatment records and the Veteran's reports, do not show evidence of other findings or abnormalities due to these scars, to include any reports of pain or other related symptoms.  Thus, the Board concludes that the assignment of a separate evaluation(s) for the cervical spine surgical scars is not warranted under either version of the rating criteria.


Lumbar Spine

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent prior to March 20, 2013, and in excess of 20 percent thereafter, for his lumbar spine disability.

Prior to March 20, 2013, the Veteran has not been shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees based on the range of motion measurements discussed above.

Moreover, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, the June 2010 VA examiner specifically indicated that, while the Veteran had muscle spasm and tenderness, it was not severe enough to result an abnormal gait or abnormal spinal contour.  Similarly, while the November 2005 Ft. Riley treatment record indicates mild scoliosis and spasm, posture was within normal limits, and there was no lateral shift to otherwise suggest a gait problem on examination.  In addition, the January 2011 VA treatment record shows that the Veteran had no spasm, and his gait was normal.  Thus, the Board concludes that the evidence weighs against a finding that the Veteran's disability picture more nearly approximates muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour for this time period.

Since March 20, 2013, the Veteran has not been shown to have forward flexion of the lumbar spine 30 degrees or less based on the range of motion measurements discussed above.  Moreover, the Veteran has not been shown to have favorable ankylosis of the entire thoracolumbar spine.  Based on the aforementioned range of motion findings, the Veteran's lumbar spine is not fixated or immobile.  While the noted ranges of motion were limited by pain, these findings are consistent with and fully contemplated by the 20 percent rating currently assigned.

In addition, there is no indication that the Veteran has had incapacitating episodes meeting the durational requirement for a rating under the intervertebral disc syndrome rating criteria noted above at any time during the appeal period.  In fact, the Veteran routinely denied a history of incapacitating episodes during the VA examinations discussed above.  As such, the Veteran has not been shown to have met the criteria for an increased evaluation under Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent and 20 percent ratings, and no higher.  In this regard, the Board observes that the Veteran complained of pain on numerous occasions.  As with the cervical spine disability discussed above, the Board has considered the holdings in Mitchell.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned evaluations, and the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation at any time.

In regard to the period prior to March 20, 2013, the January 2004 VA examiner noted that testing was performed without pain on motion.  The Board does observe that the June 2010 VA examiner indicated that, on repetitive use, there was a mild lack of endurance due to pain; however, there was also an improvement in the range of motion and no additional loss of spinal function.  Considering the results of the June 2010 VA examination in light of the Veteran's overall disability picture as shown in the other evidence, the Board finds that any functional impairment due to the noted mild lack of endurance is not the functional equivalent of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis to more nearly approximate the 20 percent criteria.

In regard to the period since March 20, 2013, the March 2013 VA examiner indicated that there was no additional limitation of motion or other functional loss besides pain on movement on repetitive use.  Thus, the disability does not more nearly approximate the criteria for the 40 percent evaluation for this time period.

Finally, in regard to both the cervical and lumbar spine disabilities, the Board finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his already service-connected cervical and lumbar spine disabilities and radiculopathy of the bilateral upper and lower extremities.  See Bierman v. Brown, 6 Vet. App. 125, at 129-32 (1994).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The record does not reflect any additional separate neurological findings or disability related to the spine disabilities.  The June 2010 VA examiner clarified that that the Veteran's urinary frequency, dysuria, and erectile dysfunction were not likely related to his spine disabilities, and the March 2013 VA examiner attributed his urinary symptoms to his BPH.

Based on the foregoing, the Board finds that the weight of the evidence is against higher evaluations for the Veteran's cervical spine and lumbar spine disabilities.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.


II.  GERD

The Veteran contends that he is entitled to a higher evaluation for his service-connected GERD, which is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, this evaluation assigned indicates that the disability was rated as analogous to hiatal hernia.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A review of the post-service treatment records shows that the Veteran received treatment for his long-standing GERD.  A May 2003 private treatment record (Dr. J.R.) shows that the Veteran complained of heartburn in addition to chest symptoms.  On examination, it was noted that bowel sounds in the chest and epigastric tenderness were suggestive of hiatal hernia or reflux.  The assessment was GERD.  Dr. J.R. noted that the Veteran undoubtedly had a reflux problem that was contributing to his other complaints, including asthma.  He also noted that the Veteran had considerable relief from previously provided medicine for his GERD.

The Veteran was afforded a VA examination in January 2004, during which he complained of daily pyrosis (heartburn), dysphagia when eating which caused a cough, and daily reflux.  He only had nausea when his stomach was upset, and he vomited with severe coughing; he denied hematemesis and melena.  He reported currently taking Nexium with poor response.  On examination, the abdomen was soft and flat, without distension, tenderness,  palpable masses or hepatosplenomegaly.  The diagnosis was GERD, symptomatology consistent with reflux.  The examiner indicated that the Veteran's general state of health appeared normal with no signs of anemia.  In the corresponding VA general medical examination that same day, the Veteran reported that he was not having any constipation or diarrhea, but he did have symptomatic reflux disease.  On examination, it was noted that his nutritional state was intact.

An October 2004 private treatment record (Dr. G.R.) shows that the Veteran had poorly controlled GERD.  It was noted that he previously took Nexium, which controlled his symptoms, but currently took Prilosec, which did not control his symptoms.

In the November 2004 NOD, the Veteran reported ongoing symptoms, including upset stomach, pains, cramps, heartburn, nausea, and discomfort.  He reported use of various over-the-counter medications, as well as Nexium.  See also February 2006 written statement with substantive appeal (reporting similar symptomatology).

In various VA treatment records, the Veteran denied symptoms such as abdominal pain, nausea, vomiting, diarrhea, constipation, hematemesis, and melena.  See, e.g., September 2004, July 2005, October 2007, August 2008, January 2011 VA treatment records.  VA treatment records also show that the Veteran's GERD was noted to be stable.  See, e.g., October 2007, August 2008 VA treatment records; see also January 2011 VA treatment record (GERD controlled on Nexium and Zantac).
In response to the Board's January 2010 remand, the Veteran was afforded a VA examination in June 2010, during which he complained of occasional dysphagia (weekly, cleared with drinking water), pyrosis multiple times a day, and daily, recurrent sensation of reflux without regurgitation; he denied nausea, vomiting, hematemesis, and melena.  He also denied a history of hospitalizations or surgeries.  He indicated that there was no significant effect on daily activities or work.  On examination, the abdomen was soft and flat, without distension, masses, bruits, oganomegaly; there were no nutritional defects or signs of anemia, and his weight was stable.  The examiner indicated that the Veteran's health was fair, with no significant impairment due to GERD.

In response to the Board's December 2012 remand, the Veteran was afforded a VA examination in March 2013, during which he reported that he continued to take medication for his GERD and was being seen by a specialist; he tried to avoid foods that would upset his stomach.  He reported ongoing difficulties with an H. pylori infection.  The examiner noted an April 2012 VA treatment record that showed the Veteran was symptomatic even with Nexium.  He complained of persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, sleep disturbance (four or more recurrences per year), transient nausea, and recurrent vomiting.  He denied substernal or arm or shoulder pain, anemia, weight loss, hematemesis, melena, and esophageal stricture, spasm, or diverticula.  Following examination, the examiner determined that the Veteran's GERD did not appear to have considerable or severe impairment of health.  In so finding, she noted that he only took one GERD medication, maintained his weight since the last VA examination, and is still able to eat a variety of foods.  She indicated that he was not anemic and did not appear malnourished on examination.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for GERD.  In this regard, while the Veteran certainly has symptoms of GERD, the evidence does not show that these symptoms are accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In fact, the March 2013 VA examiner determined that the Veteran's GERD was not productive of considerable impairment of health, even considering his reported symptoms and his statement that GERD "is [his] worst enemy" since 2010.  In addition, the medical evidence reflects that the Veteran's overall physical condition has not been considerably impaired.  For example, the record shows that he did not have medically significant weight loss, diarrhea, constipation, hematemesis, or melena, as discussed above.

The Board notes that, to the extent the record shows that the Veteran's GERD affects his asthma (see, e.g., May 2003 private treatment record), the Veteran's asthma and other respiratory disabilities are separately service-connected and evaluated based on their manifestations.

Based on the foregoing, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's GERD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


III.  Asthma

The Veteran contends that he is entitled to a higher evaluation for his service-connected asthma, which is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6600 (chronic bronchitis).  Initially, the Board finds that the disability is more appropriately rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma), as asthma is the diagnosed disability in this case.  See 38 C.F.R. § 4.20.  As discussed in the prior December 2012 Board decision, the December 2005 SOC included the rating criteria under Diagnostic Code 6602, and the AOJ evaluated the disability under these criteria in the February 2012 SSOC.  Thus, the Board finds that the Veteran was sufficiently notified of the rating criteria in Diagnostic Code 6602, and adjudication of this appeal may continue without harm or prejudice to the Veteran in this regard.

In addition, the rating criteria for respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  In this case, the Veteran's original claim was received by the RO in November 2003, prior to the effective date of the regulation change.  Nevertheless, the regulation change did not alter the specific criteria listed under Diagnostic Code 6602.  Rather, the new regulation affected how the evaluation criteria are applied for certain enumerated diseases (excluding Diagnostic Code 6602), including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use when the level of evaluation would differ depending on the test used.  Specifically, the revised regulations specify that post-bronchodilator results are generally required, and if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(4), (5).  

Neither version of the regulation identifies whether pre- or post-bronchodilator results should be used when determining evaluations under Diagnostic Code 6602.  Significantly, however, post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation; test results after optimum therapy reflect the best possible functioning of an individual).  Thus, the Board will use post-bronchodilator results for the purposes of evaluating the Veteran's disability in this case, in accordance with longstanding VA practice.

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for FEV-1 of 56- to 70-percent predicted; FEV-1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent evaluation is warranted with FEV-1 of 40- to 55-percent predicted; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted with FEV-1 less than 40-percent predicted; FEV-1/FVC less than 40 percent; more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Initially, in the October 2013 Joint Motion, the parties agreed that the Board did not provide adequate reasons and basis for the determination that an evaluation in excess of 30 percent for asthma was not warranted, specifically noting post-service private treatment records dated from March 2003 to February 2004 indicating use of Prednisone (a systemic corticosteroid).

A review of the post-service treatment records shows that the Veteran received treatment for his asthma.  A May 2003 private treatment record (Dr. J.R.) shows the results of a pulmonary function test (PFT) as an FEV-1 reading of 63 percent and a "ratio of 93% showing a restrictive defect."  It was noted that there was some improvement in certain measurements after bronchodilator, suggestive of some reversibility.

The Veteran was afforded a VA examination in January 2004, during which the examiner detailed the Veteran's use of medication for associated symptoms, to include Prednisone as needed.  On most days, the Veteran had a dry cough in the morning when he used inhalers with no sputum production or hemoptysis, and he did not have anorexia.  He complained of daily asthma attacks and dyspnea on exertion with walking or going up steps.  He denied having any periods of incapacitation, although he reported being sent home from work on occasion.  On examination, the PFT report revealed small airway obstruction with no bronchodilator response, and there was no air trapping present.  The PFT report shows FEV-1 readings of 71 percent pre-bronchodilator and 74 percent post-bronchodilator, and the FEV-1/FVC reading was 74 percent pre-bronchodilator and 79 percent post-bronchodilator.  In the corresponding VA general examination report from that day, the diagnosis was reactive airway disease/asthma, chronic and moderate.

In a September 2004 private treatment record, Dr. W.F. reported that the Veteran had taken Prednisone every day for a number of months a few years ago, but in more recent years, he had taken it in bursts of three to four times a year.  In this regard, the record reflects the Veteran's post-service use of Prednisone on multiple occasions from February 2003 to February 2004.  See Ft. Riley treatment records from February 11, 2003 (prescribed Prednisone dose pack); March 22, 2003 (Prednisone in medications), along with Dr. B.S. treatment record from prior day (noted taking Prednisone dose pack); January 28, 2004 (prescribed course of Prednisone noted as four-day amount); February 21, 2004 (prescribed course of Prednisone); February 27, 2004 (noting current asthma medicines, not including Prednisone; last refill February 21 with no refills remaining).  Thereafter, the record shows he was next prescribed Prednisone in February 2005.

A November 2004 PFT report (Dr. G.R.) shows FEV-1 readings were 72 percent predicted pre- and 90 post-bronchodilator and the FEV-1/FVC reading was 88 percent predicted pre-bronchodilator and 94 percent post-bronchodilator.  In a March 2006 written submission, Dr. G.R. noted that the Veteran continued to have daily exacerbations of asthma, which severely limited his physical activity.  It was also noted that the Veteran had a FEV-1 of 70 percent.  In various VA treatment records, the Veteran's asthma was noted to be stable.  See, e.g., October 2007, August 2008, January 2011 VA treatment records.  The VA treatment records also show active asthma prescriptions, prescribed by non-VA providers, including daily inhalational medications.  See, e.g., October 2007 and January 2011 VA treatment records.

In response to the Board's January 2010 remand, the Veteran was afforded a VA examination in June 2010, during which his complaints included continued and daily problems with asthma, as well as daily chest tightness with wheezing and a daily, intermittent cough.  He also occasionally noticed very minute specs of blood while coughing.  He indicated that he had no problem going up stairs, but occasionally became short of breath while walking at a fast pace or when in a rush.  The Veteran also reported a good response to treatment, which included inhalational medication, and he denied any periods of incapacitation.  On examination, the PFT report revealed small airway obstructive defect, significant response to bronchodilator.  The PFT report shows FEV-1 readings of 71 percent pre-bronchodilator and 98 percent post-bronchodilator, and the FEV-1/FVC reading was 58 percent pre-bronchodilator and 70 percent post-bronchodilator.  The diagnosis was mild to moderate asthma, persistent and stable.  The examiner noted that there was minimal effect on daily function or occupational activities.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for asthma prior to February 11, 2003, and on or after February 27, 2004.  In this regard, the record clearly reflects the Veteran's daily use of inhalers, which is entirely contemplated in the 30 percent evaluation currently assigned.  While the evidence indicates that the Veteran does experience significant symptoms from asthma, to include limitations on his physical activity, the rating criteria consider the limitations on activity as evidenced by reduced lung capacity and function.

In regard to the remaining criteria, a higher evaluation would be warranted with evidence of at least monthly visits to a physician for required care of exacerbations, at least three per year courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic high dose corticosteroids or immune-suppressive medications.  The record for these time periods of the appeal does not reflect that the 60 percent criteria were met.  Moreover, the record does not reflect that the 100 percent criteria were met at any time during the appeal period.

Nevertheless, the Board concludes that the Veteran is entitled to a 60 percent evaluation for asthma for the period from February 11, 2003, to February 26, 2004.  In particular, the record reflects that the Veteran was prescribed at least three courses of Prednisone (a systemic corticosteroid) from February 2003 to February 2004.  A Ft. Riley treatment record from February 27, 2004, shows that the last Prednisone refill was February 21 with no refills remaining and that the inhaler and nebulizer medications would be renewed.  Another record from that day shows current asthma medications to include inhalers, but Prednisone is not listed.  The next documented Prednisone prescription was in February 2005.  Thereafter, the claims file, including the June 2010 VA examination and treatment records, do not reflect reported or actual prescribed corticosteroid use, or evidence of the alternative criteria for a continued 60 percent evaluation.  In assigning this staged evaluation, the Board notes that the starting date assigned is the earliest date that it can be factually ascertained that the Veteran has met the criteria for this higher evaluation.  In addition, while the Board notes that by the time of the February 27, 2004, treatment record, the record shows that the Veteran was no longer taking Prednisone, resolving reasonable doubt in the Veteran's favor, the Board finds that the days leading up to this appointment should be considered as part of this staged period.

The Board notes that the Veteran is separately service-connected for sinusitis, allergic rhinitis, and sleep apnea, and those matters are not before the Board at this time.  The Board also acknowledges the Veteran's assertion that he is entitled to a higher evaluation because his asthma is the result of claimed negligence on the part of his service treatment providers.  See, e.g., November 2004 NOD; February 2006 substantive appeal.  Nevertheless, the issue of the Veteran's in-service treatment is a separate service department matter and cannot serve as a basis for entitlement to a higher evaluation in this case.

Based on the foregoing, the Board finds that the weight of the evidence is against an evaluation for asthma in excess of 30 percent prior to February 11, 2003, and on or after February 27, 2004, and in excess 60 percent for the period from February 11, 2003, to February 26, 2004.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).


IV.  Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's cervical spine, lumbar spine, GERD, and asthma disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for these disabilities are inadequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected cervical spine, lumbar spine, GERD, and asthma disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


Service Connection

The Veteran has essentially contended that he has a current psychiatric disorder that is attributable to his active service.  His service treatment records do document mental health treatment during two service assignments.  See, e.g., May 1984 consultation report (Veteran had several symptoms of stress, referral for treatment); September 1984 (impression of psychological factors affecting physical condition; alcohol abuse, episodic); February 1985 (reported symptoms including interrupted sleep, worry, and irritability; assessed with adjustment disorder with mixed emotions); June 1985 (reported stopped drinking, less irritable but continued sleep difficulties, forgetfulness, worry); July 1985 (continued symptoms; only way he can sleep is by taking medication and drinking alcohol); September 1996 consultation report (seen for provisional diagnosis of depression with suicidal/homicidal ideation, mood anxious on examination; assessed with rule out adjustment disorder).  In a March 2001 report of medical history, the Veteran reported a history of nervous trouble, including anxiety, as well as constant depression and excessive worry.

Parenthetically, the Board observes that the Veteran's in-service psychiatric symptoms continued after he stopped drinking, and the records suggest that his alcohol use was to cope with his symptoms, rather than the cause of his symptoms.  See 38 C.F.R. §§ 38 C.F.R. 3.1(m), (n) and 3.301.

A January 2004 VA examiner determined that the Veteran did not have a current psychiatric diagnosis.  Notably, the examiner's review of the claims file revealed no record of past psychiatric history.  The Board affords limited probative value to this opinion, as it is based on an incomplete factual history; relevant service treatment records were added to the claims file after the examination and not reviewed by this examiner.

An April 2013 VA examiner later diagnosed the Veteran with major depression, recurrent, severe, possibly with psychosis and generalized anxiety disorder.  She determined that it was at least as likely as not that the current disorders were related to his military service.  In so finding, she provided a detailed account of the Veteran's in-service psychiatric treatment and concluded that he initially developed significant depressive and anxiety symptoms while serving in Panama.  She also determined that, based on review of the January 2004 VA examination report, an evaluation of at least depression not otherwise specified (NOS) or anxiety (NOS) would have been appropriate at that time based on the Veteran's reported symptoms.  The Board affords this opinion substantial probative weight, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and it is supported by detailed rationale with an accurate characterization of the evidence of record.

Thus, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent for cervical disc disease is denied.

Entitlement to an initial evaluation in excess of 10 percent for lumbar disc disease with arthritis prior to March 20, 2013, is denied.

Entitlement to an initial evaluation in excess of 20 percent for lumbar disc disease with arthritis on or after March 20, 2013, is denied.

Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease with chest pain is denied.

Entitlement to an initial evaluation in excess of 30 percent for asthma prior to February 11, 2003, and on or after February 27, 2004, is denied.

An evaluation of 60 percent for asthma for the period from February 11, 2003, to February 26, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression, is granted.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


